[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-10431         ELEVENTH CIRCUIT
                        Non-Argument Calendar     NOVEMBER 8, 2010
                      ________________________        JOHN LEY
                                                       CLERK
                   D.C. Docket No. 5:09-cv-00308-CAR


LOGIE W. TALLEY,

                     Plaintiff - Appellant,

          versus

COLUMBUS, GEORGIA HOUSING AUTHORITY,
CITY OF COLUMBUS, GEORGIA,
STATE OF GEORGIA,

                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                      ________________________

                           (November 8, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:


       Logie W. Talley, proceeding pro se, appeals the dismissal of his civil right

complaint, 42 U.S.C. § 1983, for lack of subject-matter jurisdiction. No reversible

error has been shown; we affirm.

       Talley filed his section 1983 complaint against the Housing Authority of

Columbus, Georgia, and the City of Columbus (“Defendants”).1 He alleged that,

in 1994, Defendants condemned and seized his property pursuant to state eminent

domain laws for an alleged urban redevelopment project. But the property never

was used for a public purpose; and Defendants, in 1999, sold the property to a

private citizen. Talley contended that Defendants’ acts violated his constitutional

rights and Georgia law. He sought to have his property returned and to be

awarded money damages. The district court granted Defendants’ motion to

dismiss and dismissed Talley’s complaint pursuant to the Rooker-Feldman

doctrine.2

       On appeal, Talley repeats his substantive allegations against Defendants and

       1
          Talley also sued the State of Georgia. But on appeal, Talley does not challenge the
district court’s dismissal of the State or name the State as a Defendant in his brief; so he has
abandoned any challenge to that party. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008).
       2
        D.C. Court of Appeals v. Feldman, 103 S.Ct. 1303 (1983); Rooker v. Fid. Trust Co., 44
S.Ct. 149 (1923).

                                                 2
argues that the Rooker-Feldman doctrine is inapplicable to his case because he had

no opportunity to raise his claims in the initial condemnation proceedings in 1994.

We review de novo a district court’s determination that it lacked subject-matter

jurisdiction over a plaintiff’s claim in the light of the Rooker-Feldman doctrine.3

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009).

       The Rooker-Feldman doctrine precludes federal courts -- other than the

United States Supreme Court -- from reviewing final judgments of state courts.

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (explaining that the

doctrine applies to federal claims previously raised and ruled on by a state court

and to those claims “inextricably intertwined” with a state court’s judgment).

Rooker-Feldman bars lower federal-court jurisdiction in “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Id. at 1261 (citation omitted).

       Here, Talley complained of injuries caused by the 1994 state court

condemnation judgment; this judgment concluded that the taking was

constitutional. Here, Talley also complained that Defendants abandoned any



       3
       In addition, we construe liberally pro se pleadings. Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998).

                                              3
public use of the property and sold it to a private citizen. Talley raised this claim

in a separate state proceeding in 2003. The state appeals court concluded that

such disposition of the condemned property was authorized under Georgia law and

that Defendants were entitled to summary judgment on Talley’s claim. Talley v.

Housing Auth., 630 S.E.2d 550 (Ga. Ct. App. 2006).

      We conclude, as did the district court, that the Rooker-Feldman criteria are

satisfied. Talley was a state-court loser in both the 1994 state condemnation

proceedings and the 2003 state court proceeding. The state court judgments

formed the basis of or were intertwined with the injuries complained of in Talley’s

instant complaint: that the taking of his property and its later sale to a private

citizen without the property ever having been used for a public purpose violated

his federal constitutional rights and Georgia law. The state court proceedings had

ended before Talley instituted the present federal lawsuit in the district court. And

Talley, in effect, wanted the district court to review and reject the state court

judgments about his condemnation proceedings. See Casale, 558 F.3d at 1261.

      Talley argues that his claim about Defendants’ abandonment of a public use

and later sale of the property to a private citizen could not have been raised in his

initial condemnation proceedings. Even if this argument is true, Talley later raised

this challenge in state court and attached evidence of this challenge to his

                                           4
pleadings in the instant case. Talley also argues that his prior federal case about

his condemnation proceedings -- filed in 2004 -- did not address his instant

argument about the sale to a private citizen. But the prior federal court proceeding

does not bear on whether the Rooker-Feldman doctrine, which is tied to state court

proceedings, barred the instant lawsuit.4

       Because we agree with the district court that the Rooker-Feldman doctrine

barred Talley’s present challenges, we need not address Talley’s remaining

arguments about the district court’s alternative grounds for dismissal. See Casale,

558 F.3d at 1259 n.1.

       AFFIRMED.




       4
         Although the district court was ruling on a motion to dismiss, the court properly
examined extrinsic documents detailing Talley’s previous state and federal court cases that
related to the condemnation of his property: the cases were central to Talley’s instant federal
claim. See SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010)
(in ruling on a motion to dismiss, the court may consider extrinsic evidence if it is central to
plaintiff’s claim and its authenticity is not challenged).

                                               5